USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: {I | tet T4
SOUTHERN DISTRICT OF NEW YORK
Xx
UNITED STATES OF AMERICA,
Plaintiff,
-against-
ANY AND ALL ASSETS HELD IN : 1:15-cv-05063 (ALC)
ACCOUNT NUMBERS 102162418400, :
102162418260, AND 102162419780 AT : ORDER

BANK OF NEW YORK MELLON SA/NV,
BRUSSELS, BELGIUM, ON BEHALF OF
FIRST GLOBAL INVESTMENTS SPC
LIMITEDS AAA RATE, ET AL.,

Defendants. :
xX

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Plaintiff's letter dated November 5, 2019. ECF No. 54, Having
considered Plaintiff's and the Interested Party’s position that there is no conflict of interest, the

Court finds that a recusal is not necessary in this case.

SO ORDERED.

 

Dated: November 12, 2019 4
New York, New York ANDREW L. CARTER, JR.

United States District Judge

 
